                                   United States District Court
                               NORTHERN DISTRICT OF CALIFORNIA
                                      San Francisco division


       United States of America,                     Case No. CR   16'Cr- fccn)-\
                      Plaintiff,                     STIPULATED ORDER EXCLUDING
                                                     TIME UNDER THE SPEEDY                            ^

                                                                                 . ..efySAw
                                           lerecord
For the reasons stated by the parties on the n      on             2j^fS i,
time under the Speedy Trial Act from      ,              ^     to Wl<
                                                                  _   i^tC _and
                                          inuance outweigh the best intereA
that the ends ofjustice served by the continuance                   Intere^ ofthe public and the
defendant in a speedy trial. See 18U.S.C. § 3161(h)(7)(A). The Court makes this finding and
bases this continuance on the following factor(s):

       Failure to granta continuance would be likely to result in a miscarriage of justice.
See 18 U.S.C. § 3161(h)(7)(B)(i).

         The case is so unusual or so complex, dueto [check applicablereasons]           the number
of defendants,           the nature of the prosecution, or      the existence of novel questions of
fact or law, that it is unreasonable to expectadequate preparation for pretrial proceedings or Ae
trial itself within the time limits establishedby this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).
        "ailure to granta continuance would denythe defendant reasonable time to obtain
counsel,       talang into account the exercise of due diligence. See 18 U.S.C. §
3161(h)(7)(B)(iv).

       Failure to grant a continuance would unreasonably deny the defendant continuity of
coimsel, given counsel's other scheduled case commitments, t^ing into account the exercise of
due djjigence. See 18U.S.C. § 3161(h)(7)(B)(iv).
       Failure to grant a continuance would unreasonably denythe defendant the reasonable
time necessary for effective preparation, taking into account the exercise of due diligence. See
18U.S.C. §3161(h)(7)(B)(iv).

       With the consent of the defendant, and taking into account the public interest in the
prompt disposition of criminal cases, the court sets thepreliminary hearing to the date setforth in
the first paragraph and— based on the parties' showing of good cause — finds good cause for
extending the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1
and for extendingthe 30-day time period for an indictmentunder the Speedy Trial Act (based on
the exclusions set forth above). See Fed. R. Crim. P. 5-1; 18 U.S.C. § 3161(b).
       IT IS SO ORDERED.

DATED:
                                                             SALLIE KIM
                                                             United States Magistrate Judge


STIPULATED:      Qg^
                Attorney for Defendant                       Assistant   Jfuted States Attomey
